Exhibit 32.1 CERTIFICATION OF PRINCIPAL EXECUTIVE OFFICER AND PRINCIPAL FINANCIAL OFFICER PURSUANT TO 18 U.S.C. SECTION 1350, AS ADOPTED PURSUANT TO SECTION -OXLEY ACT OF 2002 I, Anil Arora, certify, pursuant to 18 U.S.C. Section1350, as adopted pursuant to Section906 of the Sarbanes-Oxley Act of 2002, that, to my knowledge,the Quarterly Report of Yodlee, Inc. on Form 10-Q for the fiscal quarter ended March 31, 2015 fully complies with the requirements of Section13(a) or 15(d) of the Securities Exchange Act of 1934 and that information contained in such Quarterly Report on Form 10-Q fairly presents in all material respects the financial condition and results of operations of Yodlee, Inc. Date: May 7, 2014 By: /s/ ANIL ARORA Name: Anil Arora Title: Director, President and Chief Executive Officer I, Michael Armsby, certify, pursuant to 18 U.S.C. Section1350, as adopted pursuant to Section906 of the Sarbanes-Oxley Act of 2002, that, to my knowledge,the Quarterly Report of Yodlee, Inc. on Form 10-Q for the fiscal quarter ended March 31, 2015 fully complies with the requirements of Section13(a) or 15(d) of the Securities Exchange Act of 1934 and that information contained in such Quarterly Report on Form 10-Q fairly presents in all material respects the financial condition and results of operations of Yodlee, Inc. Date: May 7, 2014 By: /s/ MICHAEL ARMSBY Name: Michael Armsby Title: Chief Financial Officer
